—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered March 21, 1995, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Inasmuch as the crime took place in the lobby of the defendant’s apartment building and not "in his dwelling” (Penal Law § 35.15 [2] [a] [i]; People v Gaines, 229 AD2d 448), the court properly refused to charge, as part of the law of justification, that the defendant did not have a duty to retreat. Upon the exercise of our factual review power, we are satisfied that the guilty verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining argument is unpreserved and we decline to reach it in the exercise of our interest of justice jurisdiction. Rosenblatt, J. P., O’Brien, Thompson and Luciano, JJ., concur.